   8:20-cv-00134-JFB-MDN Doc # 32 Filed: 03/26/21 Page 1 of 2 - Page ID # 77




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

LISA WHITEWING,

             Plaintiff,                                                8:20CV134

      vs.                                                         AMENDED
                                                           CASE PROGRESSION ORDER
UNITED STATES OF AMERICA,

             Defendant/Third-Party Plaintiff,

       vs.

JOHN HOLEBEIN, DPM,
             Third-Party Defendant.


        This matter comes before the Court on the Motion to File an Amended Progression Order
(Filing No. 31). After review of the parties’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

        IT IS ORDERED that the Motion to File an Amended Progression Order (Filing No. 31)
is granted, and the case progression order is amended as follows:

             1)    The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
                   April 9, 2021.

             2)    A status conference to discuss case progression and the parties’ interest in
                   settlement will be held with the undersigned magistrate judge on June 14, 2021,
                   at 11:00 a.m. by telephone. Counsel shall use the conferencing instructions
                   assigned to this case to participate in the conference.

             3)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                   the Federal Rules of Civil Procedure is June 15, 2021. Motions to compel
                   written discovery under Rules 33, 34, 36, and 45 must be filed by September
                   15, 2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate
                   judge on or before the motion to compel deadline to set a conference to discuss
                   the parties’ dispute, and after being granted leave to do so by the Court.
    8:20-cv-00134-JFB-MDN Doc # 32 Filed: 03/26/21 Page 2 of 2 - Page ID # 78




              4)     The deadlines for identifying expert witnesses and completing expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the plaintiff:                    August 1, 2021
                            For the defendant:                    November 1, 2021
                            Plaintiff’s rebuttal:                 December 1, 2021

              5)     The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is November 1, 2021.

                            The maximum number of depositions that may be taken by the plaintiffs
                            as a group and the defendants as a group is eight (8).

              6)     The trial and pretrial conference will not be set at this time. A planning
                     conference to discuss case progression, dispositive motions, the parties’ interest
                     in settlement, and the trial and pretrial conference settings remains scheduled
                     with the undersigned magistrate judge on November 5, 2021, at 11:30 a.m. by
                     telephone. Counsel shall use the conferencing instructions assigned to this case
                     to participate in the conference.

              7)     The deadline for filing motions to dismiss and motions for summary judgment
                     is December 30, 2021.

              8)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is December 30, 2021.

              9)     The parties shall comply with all other stipulations and agreements recited in
                     their Rule 26(f) planning report that are not inconsistent with this order.

              10) All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be
                  considered absent a showing of due diligence in the timely progression of this
                  case and the recent development of circumstances, unanticipated prior to the
                  filing of the motion, which require that additional time be allowed.

         Dated this 26th day of March, 2021.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
